DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 7/19/21.
Claims 1-25 are presented for examination.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10, 12-15 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando (U.S. Pub. No. 20210029317 A1), in view of Tanaka (U.S. Pub. No. 20110134293 A1).

Regarding to claim 1, 15 and 24:

1. Ando teach an imaging device for performing phase-difference detection auto-focus, comprising; (Ando Fig. 1-3, Fig. 4 [0064] an imaging device (not illustrated) including the solid-state imaging element 1 calculates a phase shift amount based on this shift of images, calculates a defocus amount, and adjusts (moves) a shooting lens (not illustrated), thereby achieving an autofocus function) 
an image sensor including a plurality of normal pixels and a plurality of phase- difference detection pixels arranged in a matrix shape; (Ando Fig. 1-3, Fig. 4 and [0064] a phase difference detection pixel 100a and a phase difference detection pixel 100b provided in a pair each include, for example, a color filter 600a nd the like to be described later, and have asymmetric sensitivity with respect to incident angles of light beams. As described above, the phase difference detection pixels 100a and 100b provided in a pair have asymmetric sensitivity with respect to incident angles of light beams, which cause a shift of detected images …  the phase difference detection pixels 100a and 100b provided in a pair may be arranged side by side or may be arranged with a normal pixel 100x interposed therebetween)
an exposure control circuit controlling a first exposure time driving the normal pixels for generating image signals, (Ando [0101] FIG. 3, an arrow 800 indicated by a solid line represents an optical path of a green light beam, an arrow 802 indicated by a broken line represents an optical path of a blue light beam, and an arrow 804 indicated by a chain line represents an optical path of a red light beam. [0064] the phase difference detection pixels 100a and 100b provided in a pair may be arranged side by side or may be arranged with a normal pixel 100x interposed therebetween. [0086] As described above, each normal pixel 100x of the solid-state imaging element 1 according to an embodiment of the present disclosure has a stacked structure including the PDs 200, 202, and 204 respectively corresponding to light beams of three colors) and a second exposure time driving the phase-difference detection pixels for generating phase-difference detection signals; (Ando [0101] FIG. 3-4, an arrow 800 indicated by a solid line represents an optical path of a green light beam, an arrow 802 indicated by a broken line represents an optical path of a blue light beam, and an arrow 804 indicated by a chain line represents an optical path of a red light beam. [0064] the phase difference detection pixels 100a and 100b provided in a pair may be arranged side by side or may be arranged with a normal pixel 100x interposed therebetween) 
wherein a wave length range of the second irradiating light is narrower than a wave length range of the first irradiating light. (Ando [0079] FIG. 2 the PD 202 having the semiconductor region 14 a is a photodiode that receives and photoelectrically converts a blue light beam (e.g., a light beam with a wavelength in a range from 450 nm to 495 nm). The PD 204 having the semiconductor region 14b is a photodiode that receives and photoelectrically converts a red light beam (e.g., a light beam with a wavelength in a range from 620 nm to 750 nm))

Ando do not explicitly teach and a lighting device irradiating the imaging object with a first irradiating light at the first exposure time, and irradiating the imaging object with a second irradiating light at the second exposure time. 

However Tanaka teach and a lighting device irradiating the imaging object with a first irradiating light at the first exposure time, and irradiating the imaging object with a second irradiating light at the second exposure time, (Tanaka Fig. 8 and Fig. 18. Tanaka [0053] FIG. 18 is an operation timing chart in the color/infrared mode. [0163] FIG. 18 is a timing chart showing the relationship between the lighting timing of each LED color, the operation timing of the photoelectric conversion unit, the operation timing of the AD conversion unit, and the operation timing of the wireless communication unit, in the operation of the color/infrared mode in the capsule endoscope 502 of the third embodiment. In the color/infrared mode, a visible light color image and an infrared light image are acquired concurrently. It is apparent in FIG. 18 that all of the red LEDs are lighted from t1 to t2, all of the green LEDs are lighted from t3 to t4, all of the blue LEDS are lighted from t5 to t6, and all of the infrared LEDs are lighted from t7 to t8, with a timing in which each color is lighted in a time-sharing fashion without mutual overlap)

Alternatively Tanaka teach an image sensor (Tanaka [0022] the camera according to the seventh aspect is preferably configured (eighth aspect) so that light from the photographic object is not incident on the recording imaging unit when the light from the photographic object is incident on the imaging sensor)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ando, further incorporating Tanaka in video/camera technology. One would be motivated to do so, to incorporate a lighting device irradiating the imaging object with a first irradiating light at the first exposure time, and irradiating the imaging object with a second irradiating light at the second exposure time. This functionality will improve quality with proper exposure of different lights.

Regarding to claim 10:

10. Ando teach the imaging device according to claim 1, wherein the phase-difference detection pixels each include a light shielding layer that covers at least half of a pixel surface of each of the phase- difference detection pixels. (Ando [0095] the phase difference detection pixels 100a and 100b are also actualized by, for example, providing light shielding films so as to respectively cover halves of the light receiving surfaces. More specifically, the light shielding films are provided at symmetrical positions in the respective light receiving surfaces of the phase difference detection pixels 100a and 100b provided in a pair, so as to cover halves of the light receiving surfaces)

Regarding to claim 12:

12. Ando teach the imaging device according to claim 1, wherein the number of the phase-difference detection pixels is not more than 50% of the total number of pixels of the imaging sensor. (Ando [0101] FIG. 3-4, an arrow 800 indicated by a solid line represents an optical path of a green light beam, an arrow 802 indicated by a broken line represents an optical path of a blue light beam, and an arrow 804 indicated by a chain line represents an optical path of a red light beam. [0064] the phase difference detection pixels 100a and 100b provided in a pair may be arranged side by side or may be arranged with a normal pixel 100x interposed therebetween [not more than 50%])

Regarding to claim 13:

13. Ando teach the imaging device according to claim 1, wherein the normal pixels and the phase- difference detection pixels are alternately arranged on the matrix shape. (Ando [0101] FIG. 3-4, an arrow 800 indicated by a solid line represents an optical path of a green light beam, an arrow 802 indicated by a broken line represents an optical path of a blue light beam, and an arrow 804 indicated by a chain line represents an optical path of a red light beam. [0064] the phase difference detection pixels 100a and 100b provided in a pair may be arranged side by side or may be arranged with a normal pixel 100x interposed therebetween)

Regarding to claim 14:

14. Ando teach the imaging device according to claim 1, wherein the exposure controlling circuit (Ando [0181] FIG. 24 signal electrical charges are thus accumulated in the solid-state imaging element 1 of the imaging device 702 for a certain period of time. The shutter mechanism 712 is opened and closed to control a period in which the imaging device 702 is irradiated with light and a period in which the imaging device 702 is shielded from light) is disposed on a substrate of the image sensor. (Ando [0061] FIG. 1, a solid-state imaging element 1 according to an embodiment of the present disclosure includes: a semiconductor substrate 10 made of, for example, silicon; a pixel array part 30 where a plurality of pixels 100a re arranged in a matrix form, the pixel array part 30 being provided on the semiconductor substrate 10; and peripheral circuitry provided on the semiconductor substrate 10 so as to surround the pixel array part 30. In addition, the solid-state imaging element 1 includes as the peripheral circuitry a vertical drive circuit 32, column signal processing circuits 34, a horizontal drive circuit 36, an output circuit 38, a control circuit 40, and the like. Hereinafter, a description will be given of the details of each block in the solid-state imaging element 1)

Claims 2-6, 11, 16-20, 22-23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando (U.S. Pub. No. 20210029317 A1), in view of Tanaka (U.S. Pub. No. 20110134293 A1), further in view of Zuzak (U.S. Pub. No. 20100056928 A1).

Regarding to claim 2, 16 and 25:

2. Ando teach the imaging device according to claim 1, Ando do not explicitly teach wherein the first irradiating light is white light and the second irradiating light is single color light.

However Zuzak teach wherein the first irradiating light is white light (Zuzak [0257] if the eyepieces 304 are 10.times. and the objective lens is 1.6.times., the total magnification is 16.times.. The non-radiometric light source of the slit lamp is a 12V/30W halogen lamp providing broadband white light) 

However Tanaka teach and the second irradiating light is single color light. (Tanaka Fig. 8 and Fig. 18. Tanaka [0053] FIG. 18 is an operation timing chart in the color/infrared mode. [0163] FIG. 18 is a timing chart showing the relationship between the lighting timing of each LED color, the operation timing of the photoelectric conversion unit, the operation timing of the AD conversion unit, and the operation timing of the wireless communication unit, in the operation of the color/infrared mode in the capsule endoscope 502 of the third embodiment. In the color/infrared mode, a visible light color image and an infrared light image are acquired concurrently. It is apparent in FIG. 18 that all of the red LEDs are lighted from t1 to t2, all of the green LEDs are lighted from t3 to t4, all of the blue LEDS are lighted from t5 to t6, and all of the infrared LEDs are lighted from t7 to t8, with a timing in which each color is lighted in a time-sharing fashion without mutual overlap)

The motivation for combining Ando and Tanaka as set forth in claim 1 is equally applicable to claim 2. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ando, further incorporating Tanaka and Zuzak in video/camera technology. One would be motivated to do so, to incorporate the first irradiating light is white light. This functionality will improve efficiency.

Regarding to claim 3 and 17:

3. Ando teach the imaging device according to claim 2, wherein the second irradiating light is blue light (Ando Fig. 17-19 [0079] FIG. 2 the PD 202 having the semiconductor region 14 a is a photodiode that receives and photoelectrically converts a blue light beam (e.g., a light beam with a wavelength in a range from 450 nm to 495 nm)

Ando do not explicitly teach includes a wave length range of 430nm to 490nm.

However Zuzak teach and includes a wave length range of 430nm to 490nm. (Zuzak [0096] FIG. 39 is a graph that shows one hundred twenty six (126) separate wavelengths using an LCTF to separate the bands prior to illumination, after which an image is captured with each bandpass or with a single frame including up to one hundred twenty six (126) images; [0200] The detector (PIXIS 400 BR) is coupled to a NIR Liquid Crystal Tunable Filter (LCTF) (Cambridge Research & Instrumentation, Boston, Mass.) which is already calibrated. The distance between the source and the target was set to 22 inches for all concentrations. It is possible to tune the LCTF for different wavelengths and get images at each of those wavelengths. The wavelengths and interval between wavelengths is user defined through software. In this embodiment, the LCTF was tuned for wavelengths from 650 nm to 900 nm with increments of 2 nm. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the LCTF to tune any wavelengths with increments of 2 nm because Zuzak [0023] the one or more optical tunable radiation sources produce electromagnetic radiations having wavelengths over the range of 250 nm-2,500 nm)

Regarding to claim 4 and 18:

4. Ando teach the imaging device according to claim 2, wherein the second irradiating light is green color light (Ando Fig. 17-19 [0083] The photoelectric conversion film 300 is provided on the transparent insulating film 400 with the photoelectric conversion film 300 sandwiched between an upper electrode 302a and lower electrodes 302b. The photoelectric conversion film 300, the upper electrode 302a, and the lower electrodes 302b constitute a PD 200. The PD 200 is a photodiode that receives and photoelectrically converts, for example, a green light beam (e.g., a light beam with a wavelength in a range from 495 nm to 570 nm)) 

Ando do not explicitly teach includes a wave length range of 500nm to 560nm.

However Zuzak teach and includes a wave length range of 500nm to 560nm. (Zuzak [0096] FIG. 39 is a graph that shows one hundred twenty six (126) separate wavelengths using an LCTF to separate the bands prior to illumination, after which an image is captured with each bandpass or with a single frame including up to one hundred twenty six (126) images; [0200] The detector (PIXIS 400 BR) is coupled to a NIR Liquid Crystal Tunable Filter (LCTF) (Cambridge Research & Instrumentation, Boston, Mass.) which is already calibrated. The distance between the source and the target was set to 22 inches for all concentrations. It is possible to tune the LCTF for different wavelengths and get images at each of those wavelengths. The wavelengths and interval between wavelengths is user defined through software. In this embodiment, the LCTF was tuned for wavelengths from 650 nm to 900 nm with increments of 2 nm. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the LCTF to tune any wavelengths with increments of 2 nm because Zuzak [0023] the one or more optical tunable radiation sources produce electromagnetic radiations having wavelengths over the range of 250 nm-2,500 nm)

Regarding to claim 5 and 19:

5. Ando teach the imaging device according to claim 2, wherein the second irradiating light is red light (Ando Fig. 17-19 [0079] FIG. 2 The PD 204 having the semiconductor region 14b is a photodiode that receives and photoelectrically converts a red light beam (e.g., a light beam with a wavelength in a range from 620 nm to 750 nm)) 

Ando do not explicitly teach includes a wave length range of 580nm to 640nm.

However Zuzak teach and includes a wave length range of 580nm to 640nm. (Zuzak [0096] FIG. 39 is a graph that shows one hundred twenty six (126) separate wavelengths using an LCTF to separate the bands prior to illumination, after which an image is captured with each bandpass or with a single frame including up to one hundred twenty six (126) images; [0200] The detector (PIXIS 400 BR) is coupled to a NIR Liquid Crystal Tunable Filter (LCTF) (Cambridge Research & Instrumentation, Boston, Mass.) which is already calibrated. The distance between the source and the target was set to 22 inches for all concentrations. It is possible to tune the LCTF for different wavelengths and get images at each of those wavelengths. The wavelengths and interval between wavelengths is user defined through software. In this embodiment, the LCTF was tuned for wavelengths from 650 nm to 900 nm with increments of 2 nm. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the LCTF to tune any wavelengths with increments of 2 nm because Zuzak [0023] the one or more optical tunable radiation sources produce electromagnetic radiations having wavelengths over the range of 250 nm-2,500 nm)

Regarding to claim 6 and 20:

6. Ando teach the imaging device according to claim 2, wherein the second irradiating light is green light (Ando Fig. 17-19 [0083] The photoelectric conversion film 300 is provided on the transparent insulating film 400 with the photoelectric conversion film 300 sandwiched between an upper electrode 302a and lower electrodes 302b. The photoelectric conversion film 300, the upper electrode 302a, and the lower electrodes 302b constitute a PD 200. The PD 200 is a photodiode that receives and photoelectrically converts, for example, a green light beam (e.g., a light beam with a wavelength in a range from 495 nm to 570 nm)) 
if the image sensor includes no color filters. (Ando Fig. 3-4 [0009] a color filter that partially covers an upper face of one of the photoelectric conversion elements and absorbs a light beam with a specific wavelength)

Ando do not explicitly teach includes a wave length range of 520nm to 540nm.

However Zuzak teach and includes a wave length range of 520nm to 540nm. (Zuzak [0096] FIG. 39 is a graph that shows one hundred twenty six (126) separate wavelengths using an LCTF to separate the bands prior to illumination, after which an image is captured with each bandpass or with a single frame including up to one hundred twenty six (126) images; [0200] The detector (PIXIS 400 BR) is coupled to a NIR Liquid Crystal Tunable Filter (LCTF) (Cambridge Research & Instrumentation, Boston, Mass.) which is already calibrated. The distance between the source and the target was set to 22 inches for all concentrations. It is possible to tune the LCTF for different wavelengths and get images at each of those wavelengths. The wavelengths and interval between wavelengths is user defined through software. In this embodiment, the LCTF was tuned for wavelengths from 650 nm to 900 nm with increments of 2 nm. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the LCTF to tune any wavelengths with increments of 2 nm because Zuzak [0023] the one or more optical tunable radiation sources produce electromagnetic radiations having wavelengths over the range of 250 nm-2,500 nm)

Regarding to claim 11:

11. Ando teach the imaging device according to claim 1, so that the phase-difference detection pixels are properly exposed. (Ando [0063] the pixel array part 30 has the plurality of pixels 100a rranged two-dimensionally in the matrix form. The pixels 100 include a normal pixel 100x that generates a signal for image generation, and a pair of phase difference detection pixels 100a and 100b that generate a signal for focus detection. That is, in the pixel array part 30, some normal pixels 100x are exchanged with phase difference detection pixels 100a and 100b. [0064] a phase difference detection pixel 100a and a phase difference detection pixel 100b provided in a pair each include, for example, a color filter 600a nd the like to be described later, and have asymmetric sensitivity with respect to incident angles of light beams [properly exposed])

Ando do not explicitly teach wherein the second exposure time is set longer than the first exposure time.

However Zuzak teach wherein the second exposure time is set longer than the first exposure time (Zuzak [0207] Images at different depths were collected in both methods. Images collected using method 1 (i.e., with constant exposure), were ratioed with the background image obtained with all parameters being the same. However, in the case of method 2 (i.e., variable exposure time), each image was first divided by its exposure time to obtain an Intensity/sec at each pixel) 

Regarding to claim 22:

22. Ando teach an endoscope system, comprising: the imaging device according to claim 1, and providing illumination for the imaging device to capture an image of a region of the object to be examined based on the phase- difference detection auto-focus. (Ando Fig. 1-3, Fig. 4 [0064] an imaging device (not illustrated) including the solid-state imaging element 1 calculates a phase shift amount based on this shift of images, calculates a defocus amount, and adjusts (moves) a shooting lens (not illustrated), thereby achieving an autofocus function)
 
Ando do not explicitly teach an endoscope including a tip portion to be inserted into an object; the imaging device arranged inside the tip portion; and a lighting device connected to the endoscope.

However Zuzak teach an endoscope including a tip portion to be inserted into an object; (Zuzak [0254] FIG. 20 depicts one embodiment of the above mentioned hyperspectral imaging system of the present invention having charged coupled device 300 (CCD), beam splitter 302, eye pieces 304, magnification knob 306, light source 308, joystick 310, intensity control knob 312, illumination mirror 314, subject position 316 [tip]) the imaging device arranged inside the tip portion; and a lighting device connected to the endoscope (Zuzak FIG. 20 [0257] for macroscopic and endoscopic embodiments, the present invention uses a non-radiometric source system)

Regarding to claim 23:

23. Ando teach the endoscope system according to claim 22, Ando do not explicitly teach wherein the first irradiating light is white light and the second irradiating light is single color light.

However Zuzak teach wherein the first irradiating light is white light (Zuzak [0257] if the eyepieces 304 are 10.times. and the objective lens is 1.6.times., the total magnification is 16.times.. The non-radiometric light source of the slit lamp is a 12V/30W halogen lamp providing broadband white light) 

However Tanaka teach and the second irradiating light is single color light. (Tanaka Fig. 8 and Fig. 18. Tanaka [0053] FIG. 18 is an operation timing chart in the color/infrared mode. [0163] FIG. 18 is a timing chart showing the relationship between the lighting timing of each LED color, the operation timing of the photoelectric conversion unit, the operation timing of the AD conversion unit, and the operation timing of the wireless communication unit, in the operation of the color/infrared mode in the capsule endoscope 502 of the third embodiment. In the color/infrared mode, a visible light color image and an infrared light image are acquired concurrently. It is apparent in FIG. 18 that all of the red LEDs are lighted from t1 to t2, all of the green LEDs are lighted from t3 to t4, all of the blue LEDS are lighted from t5 to t6, and all of the infrared LEDs are lighted from t7 to t8, with a timing in which each color is lighted in a time-sharing fashion without mutual overlap)

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando (U.S. Pub. No. 20210029317 A1), in view of Tanaka (U.S. Pub. No. 20110134293 A1), further in view of Zuzak (U.S. Pub. No. 20100056928 A1) and Kanda (U.S. Pub. No. 20190075246 A1).

Regarding to claim 7:

7. Ando teach the image device according to claim 2, Ando do not explicitly teach wherein the image sensor includes a photo diode having a peak sensitivity at green light.

However Kanda teach wherein the image sensor includes a photo diode having a peak sensitivity at green light. (Kanda Fig. 6 [0103] in the case where the incident angle is negative, in the photodiode 201a, the signal intensity of R is smaller than the signal intensity of G)

The motivation for combining Ando, Tanaka and Zuzak as set forth in claim 2 is equally applicable to claim 7. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ando, further incorporating Tanaka, Zuzak and Kanda in video/camera technology. One would be motivated to do so, to incorporate the image sensor includes a photo diode having a peak sensitivity at green light. This will enhance functionality.

Regarding to claim 9:

9. Ando teach the imaging device according to claim 8, Ando do not explicitly teach wherein the intensity of the second irradiating light is 200% of the intensity of the first irradiating light.

However Zuzak teach wherein the intensity of the second irradiating light is 200% of the intensity of the first irradiating light. (Zuzak FIG. 39 Fig. 53B light with 580 nm is 200% of the intensity of the light with 540 [0096] FIG. 39 is a graph that shows one hundred twenty six (126) separate wavelengths using an LCTF to separate the bands prior to illumination, after which an image is captured with each bandpass or with a single frame including up to one hundred twenty six (126) images of different intensity)

Claims 8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando (U.S. Pub. No. 20210029317 A1), in view of Tanaka (U.S. Pub. No. 20110134293 A1), further in view of Kanda (U.S. Pub. No. 20190075246 A1).

Regarding to claim 8 and 21:

8. Ando teach the imaging device according to claim 1, Ando do not explicitly teach wherein the second irradiating light is irradiated with intensity that is set higher than that of the first irradiating light.

However Kanda teach wherein the second irradiating light is irradiated with intensity that is set higher than that of the first irradiating light. (Kanda Fig. 6 second light which is green has higher intensity [0103] in the case where the incident angle is negative, in the photodiode 201a, the signal intensity of R is smaller than the signal intensity of G. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art irradiate red and green light in any order with predictable results because according to claim 1 rejection Tanaka Fig. 8 and Fig. 18)

The motivation for combining Ando and Tanaka as set forth in claim 1 is equally applicable to claim 8. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ando, further incorporating Tanaka and Kanda in video/camera technology. One would be motivated to do so, to incorporate the second irradiating light is irradiated with intensity that is set higher than that of the first irradiating light. This functionality will improve user experience.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482